The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 12, 2015

                                      No. 04-14-00882-CR

                                         Darius DUKES,
                                            Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                 From the 198th Judicial District Court, Bandera County, Texas
                                  Trial Court No. CR-12-040
                         Honorable M. Rex Emerson, Judge Presiding

                                         ORDER
        On March 12, 2015, appellant’s court-appointed attorney, Mr. Patrick Maguire, filed a
brief pursuant to Anders v. California, 368 U.S. 738 (1967), in which he asserts there are no
meritorious issues to raise on appeal. Counsel informed the appellant of his right to file his own
brief and provided appellant with a copy of the appellate record. Nichols v. State, 954 S.W.2d
83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex.
App.—San Antonio 1996, no pet.). On March 20, 2015, the State filed a letter waiving its right
to file an appellee’s brief unless the appellant files a pro se brief. Appellant’s pro se brief was
due April 27, 2015, but appellant has not filed the brief or a motion for extension of time.

       If appellant desires to file a pro se brief, he must do so no later than May 27, 2015. If
appellant does not file a pro se brief by May 27, 2015, this appeal will be submitted for
consideration without benefit of his brief.

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court